Citation Nr: 0805235	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1970 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
appellant filed her claim for service connection for the 
cause of the veteran's death in April 2004.  In a letter 
dated in July 2004, the RO notified the appellant that it 
denied her claim because she had not furnished requested 
information and evidence; with the letter, the RO provided 
the appellant information concerning her appellate rights.  
In September 2004, the appellant filed a notice of 
disagreement with the denial of her claim.  Thereafter, in an 
October 2005 rating decision, the RO denied service 
connection for the cause of the veteran's death and on the 
same date issued a statement of the case on that issue.  The 
appellant perfected her appeal, and her claim of entitlement 
to service connection for the cause of the veteran's death is 
properly before the Board.  


FINDINGS OF FACT

1.  The Certificate of Death shows the veteran died in 
March 2004 and lists the immediate cause of his death as 
myocardial infarction; it does not list any underlying 
causes.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  There is no competent evidence that relates the veteran's 
fatal myocardial infarction to service, and the preponderance 
of the evidence is against finding that any depression, 
anxiety, or post-traumatic stress disorder (PTSD) that may 
have caused or contributed to the fatal myocardial infarction 
had its onset in service or is causally related to service or 
any incident of service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), which was 
decided in July 2007, the United States Court of Appeals for 
Veterans Claims (Court) expanded the VA notice requirements 
for a claim for service connection for the cause of the 
veteran's death.  The Court held that when adjudicating a 
such a claim, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime and held that 38 U.S.C.A. 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  

In this case, in a letter dated in May 2004, which was prior 
to the initial adjudication of the cause of death claim, the 
RO informed the appellant that to establish entitlement to 
service connection for the cause of the veteran's death the 
evidence must show that the veteran died from a service-
related injury or disease.  Service connection was not in 
effect for any disability during the veteran's life time, and 
the letter notified the appellant that she should provide 
medical evidence that would show a reasonable probability 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began during service.  
In the letter, the RO also notified the appellant that VA was 
responsible for obtaining relevant records held by a Federal 
Agency and this could include medical records from the 
military, from VA hospitals, or from the Social Security 
Administration.  The RO requested that the appellant furnish 
records of the veteran's final hospitalization and  further 
explained that on her behalf VA would make reasonable efforts 
to obtain private medical records and other records for which 
she provided adequate identification and release 
authorizations.  The letter emphasized to the appellant that 
it was her responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her cause of death claim, the avenues 
by which she might obtain such evidence, and the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for benefits, i.e., as to potential 
downstream issues such as the effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any question as to the appropriate effective date to 
be assigned is rendered moot.  

As to the duty to assist, the claims file includes the 
veteran's service medical records, and, in conjunction with 
the appellant's claim, the RO obtained VA medical records.  
The appellant submitted the veteran's final hospital records 
and private treatment records dated from 1978 to 2001, a 
letter from the veteran's private physician, and an Internet 
article concerning a study as to whether there is a 
relationship between stress exposure and heart disease.  

Under the VCAA, the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
veteran had a disability, or persistent recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(d).  

In this case, the Board finds that, with no competent 
evidence that the veteran's fatal myocardial infarction or 
any underlying hypertension or cardiovascular disease was 
related to service and without evidence that supports a 
diagnosis of post-traumatic stress disorder related to 
service, there is no duty to obtain a medical opinion.  Id.; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Law and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002).  Service incurrence of hypertension may be presumed if 
the disease is manifest to a degree of 10 percent or more 
within a year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be 
the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

Background and analysis

During his lifetime, the veteran had no service-connected 
disability.  

The Certificate of Death for the veteran shows he died in the 
emergency room of Memorial Health System of East Texas in 
March 2004.  The death certificate lists the immediate cause 
of death as myocardial infarction.  Hospital records indicate 
that the veteran was brought to the emergency room after he 
reported feeling bad, and that the appellant performed CPR on 
the veteran while en route to the hospital.  In the emergency 
room records it was noted that the veteran's past history 
included hypertension, a question of cardiac disease, and 
elevated cholesterol.  

The appellant asserts that her husband had anxiety, 
depression, and PTSD and it contributed to his fatal 
myocardial infarction.  She contends that her husband died 
from the stress of PTSD, and she argues that PTSD contributed 
to her husband's death.  She states that her husband was in 
Vietnam during the Vietnam War and had PTSD and depression.  
She asserts that an April 2004 letter from the veteran's 
private physician and the Internet article she submitted 
support her claim.  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 § U.S.C.A. 1154(b), 38 C.F.R. § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Court has held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine 
whether he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service." Zarycki, 6 Vet. 
App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In the present case, the record indicates that the veteran 
first saw a VA psychiatrist in May 2003.  At that time, he 
complained of depressed mood, irritability, and sleep 
disturbance.  He reported he had been depressed since a back 
injury in July 2001 and gave a history of a back surgery in 
September 2001.  The veteran said he eventually saw a family 
doctor for depression and in March 2002 that doctor 
prescribed Trazodone for depression.  The veteran felt the 
medication, which had helped with sleep and anxiety, was no 
longer having lasting effects, and he felt he was slipping 
back to how he had felt before he started Trazodone.  The 
veteran reported he was in Vietnam and spent 23 years in law 
enforcement and was a sheriff for 11 years.  He said he was 
exposed to several "messy" death situations.  He reported 
certain incidents stayed in his memory but one really caused 
persistent problems.  The veteran reported the incident that 
caused the most problems was when his father committed 
suicide.  The veteran said he went home thinking the body 
must have been removed, but it was still there and his father 
had shot himself with a high speed rifle.  

After examination in May 2003, the Axis I assessment was 
major depressive disorder and PTSD (provisional).  The 
psychiatrist started the veteran Bupropion and Trazodone for 
depression and sleep.  The Axis I assessment in a mental 
health outpatient note dated in June 2003 was major 
depressive disorder and PTSD (provisional); the Axis I 
assessment in July 2003 was major depressive disorder (in 
partial remission) and PTSD (provisional).  At that time, the 
veteran reported he was feeling better and did not want to 
try any other medications nor did he want to be followed in 
the mental health clinic.  The plan was to taper and 
discontinue Buproion and continue Trazodone for depression 
and sleep.  The veteran agreed to contact the psychiatrist if 
his situation worsened again.  

The appellant submitted an April 2004 letter from the 
veteran's private physician, C.McL., M.D.  In the letter, Dr. 
C.McL. said the veteran had suffered from anxiety and 
depression for an extended period of time and this was 
significantly worsened apparently by his service in Vietnam, 
which the physician said was in 1970.  The physician also 
said the veteran suffered from anxiety and depression, made 
worse by PTSD.  He also said the veteran was placed on anti-
depressants on numerous occasions and had hypertension that 
worsened and was then successfully controlled.  He said the 
veteran continued to have stress and anxiety, which was felt 
to be related directly to his myocardial infarction at an 
early age with resultant death.  The physician said the 
veteran was being treated by a workman's compensation doctor 
for back problems and had lost the ability to walk.  The 
physician said this had significantly worsened the veteran's 
anxiety and depression prior to his death.  Dr. C.McL. said 
he thought the combination of the veteran's PTSD and 
depression, post back injury, significantly contributed to 
the stress involved with his myocardial infarction and 
subsequent death from same.  

From the use of the term PTSD (provisional) in the VA 
outpatient records and the wording of the private physician's 
letter, it is unclear whether either represents a diagnosis 
of PTSD related to service.  In any event, even if such 
evidence could be construed as diagnosing PTSD, such 
diagnoses are not found to be valid.  The reason for this is 
that they say only that the veteran had service in Vietnam 
and do not indicate the diagnosis was based on a combat-
related stressor, nor do they identify any specific in-
service stressor supporting a diagnosis of PTSD.  

The Board notes that, as set forth previously, if the record 
establishes that the veteran engaged in combat with the 
enemy, his own statements could be sufficient to verify a 
stressor related to that combat.  The evidence does not show, 
nor does the appellant specifically contend, that the veteran 
engaged in combat with the enemy.  In this regard, there is 
no indication that the veteran told either the VA 
psychiatrist or Dr. McL. that he was in combat, and there is 
no indication in the record that he was in combat.  The 
record does show the veteran served in Vietnam from January 
to June 1971.  It further shows he received the M-16 Expert 
Rifle Badge, the National Defense Service Medal, the Vietnam 
Service Medial, the Vietnam Campaign Medal, the Navy-Marine 
Corps Meritorious Unit Commendation 1st and 2nd Award, and 
Meritorious Mast 1972.  These medals do not, however, 
establish combat involvement.  

The veteran's military occupational specialty was identified 
as personnel chief, and the record shows he completed a 4-
week basic administration school in 1970, which was before he 
went to Vietnam.  The remaining education and training he 
received in service included course in Combat Intelligence, 
Correspondence Practices, Military Functions in Civil 
Disorders and Disasters, Armory Procedures, Repair and 
Maintenance of Individual Weapons, and Military Police and 
Corrections, all of which the veteran completed in 1972, 
which was after he returned from Vietnam.  The Board further 
notes there is one sick call record during the time the 
veteran was in Vietnam, and it shows he was seen in 
March 1971 with complaints of diarrhea, cramps, nausea, and 
vomiting.  The assessment was general malaise with a negative 
examination.  The examiner noted that the veteran had been 
stationed in the rear only.  

In view of the foregoing, the Board finds there is no 
evidence that the veteran engaged in combat, and this thus 
precludes the finding of a combat stressor.  The appellant 
has not alleged any particular in-service stressor or 
stressors, and, there is in the record no evidence of any 
stressor in service, much less one that could be verified by 
credible supporting evidence, as would be necessary to find 
there is a valid diagnosis of PTSD.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  In this regard, the Board notes that 
regulatory requirement for "credible supporting evidence" 
means that a statement from the appellant about what the 
veteran may have told her concerning his experiences in 
service, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  In the absence of the identification 
of any verifiable non-combat stressor for the veteran, the 
Board must find any PTSD diagnosis of record is not shown to 
have its origins in the veteran's military service.

As indicated in the above discussion, the record also 
reflects diagnoses of psychiatric disabilities other than 
PTSD.  For example, the VA psychiatrist diagnosed the veteran 
as having major depression, and the private physician stated 
the veteran had anxiety and depression as well as PTSD.  The 
Board must therefore consider whether any of these conditions 
was causally related to the veteran's active service.  

A review of the service medical records shows no complaints 
or treatment for any psychiatric disability.  Moreover, the 
post-service records do not reveal psychiatric treatment 
until approximately 2002, nearly 30 years after the veteran's 
separation from active service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In his 
April 2004 letter Dr. McL. indicated the veteran's anxiety 
and depression were made worse by PTSD.  Although 38 C.F.R. 
§ 3.310 provides for service-connection on a secondary basis 
for a disability caused or aggravated by a service-connected 
disability, in the absence of a valid diagnosis of PTSD 
related to service, Dr. McL.'s statement cannot serve as a 
basis for secondary service connection for anxiety and 
depression.  

In view of the foregoing, there is no competent opinion, 
consistent with the facts of record, that links any post-
service psychiatric disability to active service on a direct 
or secondary basis.  Although the appellant believes that the 
veteran's psychiatric disabilities are related to his active 
service, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As noted at the beginning of the discussion, the cause of 
death shown on the death certificate is myocardial 
infarction.  The service medical records do not show a 
myocardial infarction or any cardiac disability in service, 
and the evidence does not show, nor does the appellant 
contend, the presence of a myocardial infarction until the 
date of the veteran's death.  Although the veteran's private 
physician, Dr. McL. referred to hypertension that worsened 
and was then controlled, his available office notes dated 
from 1978 to 2001 show numerous blood pressure readings, but 
do not include a diagnosis of hypertension, and there is no 
indication in the record that any hypertension was present in 
service or within a year after service; further, other than 
by implication in Dr. McL.'s letter, hypertension has not 
been linked to the veteran's death.  

Having determined that the evidence does not support a 
finding that the veteran had PTSD or any other psychiatric 
disability related to service, the Board need not further 
consider Dr. McL.'s statement that he thinks the combination 
of the veteran's PTSD and depression, post back injury, 
significantly contributed to the stress involved with his 
myocardial infarction and subsequent death from same.  As to 
the Internet article submitted by the appellant, medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  The Court has 
held, however, that medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993; see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

In this case, the November 1999 Internet article reports the 
results of a study and says the study results suggest that 
PTSD and other types of severe psychological distress may 
cause heart disease.  The study results presented were in 
terms of frequencies of abnormal electrocardiogram results in 
veterans with PTSD, depression, and anxiety.  There is no 
mention of acute myocardial infarction, and the article is 
therefore of no probative value as it does not relate to the 
facts and circumstances surrounding this veteran's case.  

The Board further notes that in her notice of disagreement 
the appellant referred to statements of a VA physician and 
reported he said "there is a link between depression and 
cardiovasc/cerebrovasc."  She said he has also stated it is 
well established that PTSD shaves about 10 years off of life, 
often due to CAD (coronary artery disease).  As with the 
Internet article, this statement has no probative value, as 
it is general and does not relate to the facts and 
circumstances surrounding the veteran's case.  

The Board is left with the appellant's contentions that the 
veteran had anxiety, depression and PTSD related to service 
and that his psychiatric disability contributed to his fatal 
myocardial infarction.  The record does not show, nor does 
the appellant contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the appellant is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and her opinion is therefore entitled to no weight 
of probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the Board finds there is no competent evidence 
that relates the veteran's fatal myocardial infarction to 
service, and the preponderance of the evidence is against 
finding than any depression, anxiety, or PTSD that may have 
caused or contributed to the fatal myocardial infarction had 
its onset in service or is causally related to service or any 
incident of service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  The Board therefore concludes that service 
connection for the cause of the veteran's death is not 
warranted, and the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


